DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Communications via Email

The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication.  The following is a sample authorization form which may be used:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”               [signature]

           A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization.  The following is a sample from which may be used by applicant to withdraw the authorization:
“The authorization given on   [date]  , to the USPTO to communicate with me via the Internet is hereby withdrawn.  I understand that the withdrawal is effective when approved rather than when received.”  [signature(s)]

When responding to this action, please keep the following in mind:
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  A sample reply demonstrating formatting and rule compliance is available at: http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Sign all submissions. Please note that a proper electronic signature requires Applicant’s name within forward slashes with the name repeated underneath for example: 
 /John T. Smith/
  John T. Smith

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Note that “manufacturing practices” do not necessarily define a patentable product however can be separately claimed in an application directed towards a novel process defined by process steps.
“ingredients”, “nutrition values”, and “recipes” must be specifically claimed for patentabilty.  
Regarding claims 2-4, an animal species does not define a product.
Regarding claims 5-8, the manner of consumption does not define the product.
While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  Process limitations should not be provided in apparatus or product claims; process claims should provide process steps to be performed and are recognized as separately patentable from apparatus and product claims.  
The grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Capability and exemplary language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Relative terms must also be distinctly set forth such that one of ordinary skill in the art would understand the metes and bounds of the terms.
During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. See MPEP 608.01(m-n) for claim formatting and examples.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Stocker (US 3,965,268).
Stocker discloses a nutritional food product made of ingredients fit for both human and animal consumption considered a proper snack food; see column 1, lines 20+.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note MPEP 714 and 37 CFR 1.121(c) for the required manner of making claim amendments in an application in order to overcome the above rejections.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649